Fourth Court of Appeals
                                      San Antonio, Texas
                                            August 10, 2017

                                         No. 04-17-00515-CV

                                        IN RE Kevin OLIVER

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        Relator filed a petition for writ of mandamus and emergency motion for stay on August
10, 2017. The court has considered the petition and is of the opinion Relator is not entitled to
mandamus relief. Accordingly, the petition for writ of mandamus and emergency motion for
stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.



           It is so ORDERED on August 10, 2017.




                                                         _________________________________
                                                         Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.


                                                         ___________________________________
                                                         Luz Estrada
                                                         Chief Deputy Clerk


1
 This proceeding arises out of Cause No. 16-2359-CV, pending in the 25th Judicial District Court, Guadalupe
County, Texas, the Honorable William Old presiding.